Citation Nr: 1242262	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  11-31 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION


Appellant represented by:	John March, Attorney at Law. 


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel




INTRODUCTION

The appellant is a Veteran who service on active duty from November 1979 to November 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent in this matter in Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

As an initial matter, the Board notes that the Veteran filed a claim seeking service connection for PTSD and depression.  The adjudication of that claim by the RO was limited to these conditions.  However, such adjudication has been overtaken by intervening case law, See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of the record.  

The record reflects diagnoses of psychiatric disabilities other than PTSD (e.g., schizophrenia and narcissistic personality disorder (NPD)).  See May 1983 service treatment records and October 2010 VA treatment records.  Hence, this matter must be remanded for RO initial consideration of the expanded issue of service connection for a psychiatric disability, however diagnosed.

The Veteran maintains that he has PTSD stemming from a personal assault in service.  The Board finds proper adjudication of this matter based on the record, as it currently stands, is not possible, and that additional development of the evidentiary record is necessary.

38 C.F.R. § 3.304(f)(4) provides that in claims seeking service connection for PTSD based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also M21-1MR IV.ii.1.D.14 and 15.

Here, the Veteran was advised in August 2009 that the information he had thus submitted was insufficient to corroborate the stressful events he claimed occurred in service.  In response, he submitted a statement in October 2009 describing his claimed stressors.  He claimed that while serving in Guantanamo Bay, Cuba he was fired upon, but unable to return the fire.  He also claims that he posted in an area filled with dead human and animal bodies.  Finally, he claims that while serving in Jacksonville, Florida in September 1983, he was the victim of racial discrimination by a superior (identified as A.A.R.) and as a result, was denied advancement and received poor duty assignments.  Regarding the alleged racial discrimination, he provides the name of the person he claims discriminated against him and provides details about the date and location of the alleged incident.  He also alleges that he brought charges against the discriminating superior and prevailed.  If such occurred, it should be documented in official records, and verifiable.  As the claim was denied in part on the basis that no stressor event in service was corroborated, development to verify this alleged stressor is necessary (sufficiency of stressor to support a PTSD diagnosis would be a downstream medical question also requiring resolution).  , 

Additional medical development is also needed prior to any further adjudication of the Veteran's claim.  The Veteran's service treatment and personnel records document his reports of harassment while on active duty and include a notation that his performance had deteriorated over a period of at least a year.  Additional service treatment records reveal a diagnosis of narcissistic personality disorder in the months preceding his discharge (a diagnosis leading to a recommendation that he be administratively separated from service).  A medical opinion as to whether such activity is consistent with behavior changes constituting evidence of the claimed stressor assault is needed.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary identification and authorization from the Veteran, obtain and associate with the claims folder any outstanding records of all evaluations and treatment he has received for psychiatric disability.  All attempts to secure these records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his own possession in support of his claim.

2.  The RO should undertake any further development action (for corroborating evidence of stressor events in service) indicated and then (after exhaustive development is completed) make a determination (for the record) as to whether there is any credible supporting evidence that the Veteran was subjected to racial discrimination or emotionally traumatized by another event in service.  Specifically, the RO must arrange for exhaustive development to determine whether or not while stationed at NAS Cecil Field in Jacksonville, Florida in September 1983 was involved (and prevailed) in a charge of racial discrimination s against A.A.R..  The RO should secure all records pertaining to such proceedings.  If none are available, the scope of the search must be documented in the record (and the reason for their unavailability must be noted, e.g., they were destroyed, or there is no indication such proceedings occurred).  

The RO should then review the record and determine whether or not there is any credible supporting evidence that the Veteran was exposed to this or any other stressor event in service.

3.  The RO should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine whether he has an acquired psychiatric disorder (to specifically include PTSD) that is related to his service.  If the RO determines that an alleged stressor event is corroborated by credible evidence, the examiner should be advised of what stressor event in service is corroborated (and which, if any, are not).  The examiner must review the Veteran's claims file in conjunction with the examination.

Following examination of the Veteran and review of his pertinent medical history, the examiner should:

(a)  Identify (by medical diagnosis) each psychiatric disability entity found.  If PTSD is not diagnosed, indicate what is needed for such diagnosis that is lacking in this case.  

(b)  As to each psychiatric disability entity found, opine whether it is at least as likely as not (50% or better probability) that such disability is related to the Veteran's service.

(c)  Please address the significance of the Veteran's disciplinary problems in service, including his recommended early separation from service.  Specifically, are they an indication of the onset of an acquired psychiatric disability in service.

(d) If the RO determines that there is credible corroborating evidence of a personal assault stressor or any other stressor event in service, please indicate whether or not the Veteran has PTSD based on such stressor event.  The explanation of rationale in this matter must identify the stressor on which the diagnosis is based, address sufficiency of the stressor to support the diagnosis, and outline the symptoms that support the diagnosis.

The examiner must explain the rationale for all opinions.

4.  The RO should then review the record and readjudicate the Veteran's claim (to include consideration of all psychiatric diagnoses in accordance with Clemons).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

